Order granting defendant’s motion for a stay of all proceedings until arbitration has been had, directing the appointment of arbitrators, and extending defendant’s time to plead or otherwise move with respect to the amended complaint unanimously modified by striking out the provision for the appointment of an arbitrator and without prejudice to the right to proceed under the Arbitration Law as in a special proceeding, and as so modified affirmed, without costs. Order entered on a motion by plaintiff for an order authorizing her to conduct the business of the partnership during the pendency of action, or appointing a receiver pendente lite unanimously affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.